FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DEBORAH WOOD,                              
                 Plaintiff-Appellant,             No. 04-35073
                 v.
                                                   D.C. No.
                                                CV-01-01723-DCA
GCC BEND, LLC, an Oregon
Limited Liability Corporation,                     OPINION
               Defendant-Appellee.
                                           
       Appeal from the United States District Court
                for the District of Oregon
    Donald C. Ashmanskas, Magistrate Judge, Presiding

                     Argued and Submitted
                July 13, 2005—Portland, Oregon

                     Filed September 6, 2005

    Before: Pamela Ann Rymer and Andrew J. Kleinfeld,
          Circuit Judges, and Charles R. Weiner,*
                    Senior District Judge.

                     Opinion by Judge Rymer




   *The Honorable Charles R. Weiner, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                12245
12248             WOOD v. GCC BEND, LLC


                         COUNSEL

Scott N. Hunt and Matthew B. Duckworth, Busse & Hunt,
Portland, Oregon, for the plaintiff-appellant.

Richard N. VanCleave and Bradley F. Tellam, Barran Lieb-
man LLP, Portland, Oregon, for the defendant-appellee.


                         OPINION

RYMER, Circuit Judge:

   Deborah Wood appeals from the partial summary judgment
entered in favor of GCC Bend, LCC, on her claims for age
discrimination and retaliation in violation of the Age Discrim-
ination in Employment Act (ADEA), 29 U.S.C. § 623, Or.
Rev. Stat. § 659A.030 (the state age discrimination statute),
and the Oregon common law of wrongful constructive dis-
                     WOOD v. GCC BEND, LLC                       12249
charge.1 The district court granted summary judgment on the
Oregon common law claim and on the statutory claims to the
extent they were based on a constructive discharge theory,
and it denied summary judgment on Wood’s ADEA claim
and its Oregon counterpart to the extent that each was based
on a theory that Wood suffered an adverse employment action
when she was reassigned from one position to another. The
court certified its judgment pursuant to Fed. R. Civ. P. 54(b)
on all claims to the extent they are premised on constructive
discharge; it then stayed and administratively dismissed, with-
out prejudice, the remaining proceedings pending appeal of
the constructive discharge issue. We conclude that the con-
structive discharge issue should not be immediately appeal-
able, and we therefore lack jurisdiction. Accordingly, we
reverse the certification, dismiss the appeal, and remand.

                                   I

   GCC Bend hired Wood on January 24, 2000, at the age of
48, to be Director of Sales for the radio stations that it oper-
ated in Bend, Oregon. GCC Bend was owned by Herb Gross
and his two sons, Jim and John. John Gross was President and
oversaw all company operations. According to Wood’s evi-
dence, she had a base salary of $65,000 with the possibility
of a quarterly bonus if the sales department met budgeting
goals. John Gross tended to hire younger employees than
those hired by Wood and the general manager, Dan Volz, and
he often replaced departing employees with younger employ-
ees. Both John and Jim Gross made comments about wanting
a younger sales force, and criticized older employees as “out
of touch.” John Gross also socialized with younger employees
outside the office, was critical of older employees but hands-
off with younger employees, gave older salespeople more
challenging budget goals while transferring accounts to youn-
ger salespeople, and afforded training opportunities to youn-
  1
   Both parties consented to proceeding before a magistrate judge.
12250              WOOD v. GCC BEND, LLC
ger sales staff instead of older staff, contrary to Wood’s
recommendation.

   Wood told Gross that the budget goals for the older sales-
people were unattainable; she differed with his decisions to
transfer accounts from three older workers; she defended the
older salespeople’s ability to sell for radio stations with youn-
ger demographics; and she hired older applicants for sales
positions contrary to Gross’s wishes. After this, Gross’s
“micro-management” of Wood increased, and he embarrassed
Wood in front of her co-workers by cutting her off mid-
sentence and ignoring her, by stating in their presence that he
would not give her a raise and that she was making more than
her performance merited, and by having a younger salesper-
son, Brian Canady, give a presentation that she didn’t know
about on one of her accounts. In either November or Decem-
ber 2000, Gross met with Wood, yelled at her, and told her
that she had no input or decision-making power for hiring or
firing in the sales department.

   In March 2001, Wood was reassigned by the new general
manager, Steve Stephenson, from Director of Sales to “Na-
tional Sales Manager.” Her new position required less man-
agement and more sales. Wood signed a modified
employment agreement providing that she would receive the
same salary as before, $65,000, plus quarterly bonuses based
on her own sales, and that she would receive severance pay
if she were terminated without cause. In the first quarter she
earned a bonus of $3,500 — her first bonus at the company.

   Stephenson resigned March 30 but, according to Wood,
told her before he resigned that Gross made the decision to
“demote” her because of “weaknesses” and that Gross
planned eventually to promote Canady to replace her. In late
June 2001, John Gross asked Wood to meet with him and
Laurie Reyes, the business manager. Gross talked about the
fact that Wood’s apparent unhappiness was demoralizing the
sales department, and that a number of people had told him
                   WOOD v. GCC BEND, LLC                   12251
that Wood wanted to leave the company. Gross suggested that
perhaps she and the company were no longer a good match.
He explained that they could part as friends and work some-
thing out financially. Wood told Gross, falsely, that she was
happy. When Wood asked Gross if he was firing her, he
looked surprised and said no, but that if she were unhappy it
wasn’t healthy for her or the company and perhaps she should
rethink her position.

   Soon after the meeting, Gross called Wood at home when
she was out sick to let her know that he had hired a new
Director of Sales. He described the new director as “young,
energetic, a runner and highly qualified.” Wood believed that
the company could not afford to keep her, the new Director
of Sales, and Canady on the payroll and that Gross was intent
on forcing her to resign. Wood resigned on July 13, 2001, the
day she received her bonus and approximately three weeks
after the meeting with Gross and Reyes.

   Wood then brought suit alleging claims for (1) age discrim-
ination, and retaliation for opposition to age discrimination, in
violation of the ADEA; (2) age discrimination, and retaliation
for opposition to age discrimination, in violation of Or. Rev.
Stat. § 659A.030; and (3) wrongful constructive discharge.
GCC Bend moved for summary judgment, which the district
court granted in part (on Wood’s theory of constructive dis-
charge) and denied in part (on her theory of demotion). It con-
cluded that while her change in job title could reasonably be
considered a demotion, not every demotion is a constructive
discharge; that she did not resign as a result of it; and that
Wood’s other evidence does not show a change in the condi-
tions of her employment sufficient to support a claim of con-
structive discharge under federal or state law. However, the
court found that Wood did raise a triable issue that she was
demoted, which would be an adverse employment action, and
that there was enough evidence to show that it was on account
of unlawful discrimination. Thus, it concluded, Wood’s
claims for age discrimination and retaliation survive summary
12252              WOOD v. GCC BEND, LLC
judgment but only to the extent they are premised on the
adverse employment action of her reassignment, and that
because there is no issue of material fact that she was not con-
structively discharged, that theory cannot, as a matter of law,
support her claims for age discrimination and retaliation.

   Wood moved for certification of the judgment on her con-
structive discharge claims under the ADEA and Oregon statu-
tory and common law, and to stay the remaining proceedings.
The district court granted the motion, reasoning that Wood’s
claim for wrongful constructive discharge is a distinct claim;
that her claims for discrimination and retaliation under the
ADEA and its Oregon counterpart, to the extent they are
based on a theory of constructive discharge, are closely
related, factually and legally, to the common law claim; and
that the “pragmatic approach” is to grant certification of judg-
ment on her statutory claims as well as on her common law
claim.

   Wood timely appealed. GCC Bend contested certification
in the district court, but let it go on appeal. Perhaps GCC
Bend decided that it would just as soon have an appellate res-
olution on the merits of the constructive discharge issues, but
jurisdiction cannot turn on consent or a change of heart.
Therefore, we asked the parties to discuss at oral argument
whether the judgment was properly certified under Rule
54(b). They did, and we now explain why we disagree with
the district court’s determination to certify.

                                II

   Rule 54(b) provides that “[w]hen more than one claim for
relief is presented in an action, . . . the court may direct entry
of final judgment as to one or more but fewer than all of the
claims . . . only upon an express determination that there is
no just reason for delay and upon an express direction for the
entry of judgment.” The Supreme Court set out a framework
for applying this rule in Sears, Roebuck & Co. v. Mackey, 351
                       WOOD v. GCC BEND, LLC                           12253
U.S. 427 (1956), which it repeated more recently in Curtiss-
Wright Corp. v. General Electric Co., 446 U.S. 1, 7-10
(1980).

   [1] A district court must first determine that it has rendered
a “final judgment,” that is, a judgment that is “ ‘an ultimate
disposition of an individual claim entered in the course of a
multiple claims action.’ ” Curtiss-Wright, 466 U.S. at 7 (quot-
ing Mackey, 351 U.S. at 436). Then it must determine whether
there is any just reason for delay. “It is left to the sound judi-
cial discretion of the district court to determine the ‘appropri-
ate time’ when each final decision in a multiple claims action
is ready for appeal. This discretion is to be exercised ‘in the
interest of sound judicial administration.’ ” Id. at 8 (quoting
Mackey, 351 U.S. at 437). Whether a final decision on a claim
is ready for appeal is a different inquiry from the equities
involved, for consideration of judicial administrative interests
“is necessary to assure that application of the Rule effectively
‘preserves the historic federal policy against piecemeal
appeals.’ ” Id. (quoting Mackey, 351 U.S. at 438).2
  2
    The Court has eschewed setting narrow guidelines for district courts to
follow. Id. at 10-11. However, Curtiss-Wright sheds light on the factors
that may inform a judge’s decision.
   Curtiss-Wright and General Electric had entered into a series of con-
tracts; Curtiss-Wright sued and among other things, sought $19 million
from General Electric on the balance due on the contracts already per-
formed. The only issue on that claim involved application of a release
clause in each of the agreements, and on that issue the district court
granted summary judgment in favor of Curtiss-Wright and ruled that it
was entitled to prejudgment interest at the New York statutory rate. Those
orders were certified as final judgments under Rule 54(b). In doing so the
district court acknowledged that Rule 54(b) certification should be
reserved for “the infrequent harsh case because of the overload in appel-
late courts which would otherwise result from appeals of an interlocutory
nature,” but determined that the interests of sound judicial administration
and justice to the litigants weighed in favor of certification. Id. at 5-6. The
court considered whether certification would result in unnecessary appel-
late review; whether the claims finally adjudicated were separate, distinct,
and independent of any other claims; whether review of the adjudicated
12254                  WOOD v. GCC BEND, LLC
   The role of the court of appeals is “not to reweigh the equi-
ties or reassess the facts but to make sure that the conclusions
derived from those weighings and assessments are juridically
sound and supported by the record.” Id. at 10. As the Court
explained:

     There are thus two aspects to the proper function of
     a reviewing court in Rule 54(b) cases. The court of
     appeals must, of course, scrutinize the district court’s
     evaluation of such factors as the interrelationship of
     the claims so as to prevent piecemeal appeals in
     cases which should be reviewed only as single units.
     But once such juridical concerns have been met, the
     discretionary judgment of the district court should be
     given substantial deference, for that court is the one
     most likely to be familiar with the case and with any
     justifiable reasons for delay. The reviewing court
     should disturb the trial court’s assessment of the
     equities only if it can say that the judge’s conclusion
     was clearly unreasonable.

claims would be mooted by any future developments in the case; whether
an appellate court would have to decide the same issues more than once
even if there were subsequent appeals; and whether delay in payment of
the judgment (which in that case could be years because of the complexity
of the remaining claims) would inflict severe financial harm.
   The Supreme Court indicated that it was proper for the district judge to
consider such factors as whether the adjudicated claims were separable
from the others and whether the nature of the claim was such that no
appellate court would have to decide the same issues more than once. It
suggested that while the absence of any of these factors would not neces-
sarily mean that certification was improper, it would require the district
court “to find a sufficiently important reason for nonetheless granting cer-
tification.” Id. at 8 & n.2. The Court illustrated the point by observing that
if the district court concluded that an appellate court might have to face
the same issues on a later appeal, this downside might be offset by the
upside of finding that appellate resolution of the certified claims might
facilitate settlement of the remaining claims. Id. at 8 n.2.
                   WOOD v. GCC BEND, LLC                   12255
Id. (internal citation and quotation marks omitted).

  We start (and mostly stop) with juridical concerns. On this
query our review is de novo. Gregorian v. Izvestia, 871 F.2d
1515, 1519 (9th Cir. 1989).

   [2] There is no question that the judgment on Wood’s com-
mon law claim for wrongful constructive discharge is final.
The district court’s certification allows Wood’s ADEA claim
and its state counterpart to tag along with the wrongful con-
structive discharge claim to the extent that the statutory
claims are based on a theory of constructive discharge. There
also is no question that the common law claim bears a strong
familial resemblance to the statutory claims for discrimination
to the extent they turn on a theory of constructive discharge.
However, certification left both discrimination claims stand-
ing to the extent they depend on a theory of adverse treatment
based on Wood’s reassignment from her position as Director
of Sales to National Sales Manager.

   [3] This is not a complicated case. It is a routine employ-
ment discrimination action. In such cases it is typical for sev-
eral claims to be made, based on both state and federal law,
and for several theories of adverse treatment to be pursued. It
is also common for motions to be made for summary judg-
ment, and to be granted in part and denied in part as district
judges trim and prune a case to focus on what really is at issue
for trial. At least in our experience, requesting — or granting
a request for — certification in ordinary situations such as this
is not routine. We believe it should not become so. As put by
the Supreme Court, “[p]lainly, sound judicial administration
does not require that Rule 54(b) requests be granted routine-
ly.” Id. at 10.

  [4] Because Wood’s case is itself routine and partial adjudi-
cation of one of several related claims or issues is likewise
routine, granting her Rule 54(b) request does not comport
with the interests of sound judicial administration. First, as
12256               WOOD v. GCC BEND, LLC
Wood herself acknowledges, this case would inevitably come
back to this court on the same set of facts. “We particularly
scrutinize a district judge’s rule 54(b) certification . . . to ‘pre-
vent piecemeal appeals in cases which should be reviewed
only as single units.’ ” McIntyre v. United States, 789 F.2d
1408, 1410 (9th Cir. 1986) (quoting Curtiss-Wright, 466 U.S.
at 10). There is nothing unique or distinguishing about
Wood’s theories of adverse treatment. Although the construc-
tive discharge components of Wood’s discrimination claims
require proof of objectively intolerable working conditions,
see Schnidrig v. Columbia Machine, Inc., 80 F.3d 1406, 1411
(9th Cir. 1996); McGanty v. Staudenraus, 321 Or. 532, 557
(1995), the factual bases for both theories are identical,
except, perhaps, for the “handwriting-on-the-wall” meeting
which is more clearly probative on the issue of constructive
discharge than on the issue of demotion.

   While the adjudicated claim for wrongful constructive dis-
charge under state law may be distinct in the sense that it is
an individual claim, it is not truly separable from Wood’s
other claims. The district court found that the wrongful con-
structive discharge claim is “closely related, factually and
legally” to Wood’s remaining claims for discrimination and
retaliation under the ADEA and its state counterpart to the
extent they are based on a theory of constructive discharge.
While the court made no finding with respect to the remaining
claims to the extent they are not based on a theory of con-
structive discharge, it is evident from the record that the facts
upon which Wood would prove discrimination based on
demotion are largely the same as those upon which she relies
to show wrongful constructive discharge.

   We have no district court finding to defer to about the inter-
relationship of the claims or issues, and the effect of the rela-
tionship on the likelihood of piecemeal appeals. The court did
conclude that certifying all constructive discharge issues was
the pragmatic thing to do. We understand the difficulty of
deciding whether a pleading is a unitary claim or multiple
                       WOOD v. GCC BEND, LLC                          12257
claims, and even more mystically, whether issues in related
claims stand alone, or apart from their claims, for purposes of
Rule 54(b) finality. The difficulty is compounded where, as
here, theories articulated in different claims are piggy-backed
onto a finally adjudicated claim.3 Because of this, our court
has previously embraced “a more pragmatic approach focus-
ing on severability and efficient judicial administration.” Con-
tinental Airlines, Inc. v. Goodyear Tire & Rubber Co., 819
F.2d 1519, 1525 (9th Cir. 1987) (upholding certification of
partial summary judgments based on an exculpatory clause
given the size and complexity of the case and the fact that the
matters disposed of were sufficiently severable factually and
legally from the remaining matters, and completely extin-
guished the liability of certain parties on one claim).

   [5] We abjure the task of discerning how Wood’s claims or
theories should be characterized because regardless of
whether she has simply articulated alternative theories of
recovery, or could separately have stated claims for both
adverse employment actions about which she complains, the
practical effect of certifying the constructive discharge issues
in this case is to deconstruct her age discrimination action so
as to allow piecemeal appeals with respect to the same set of
facts. On one theory the facts might show that GCC Bend
constructively discharged Wood because of her age and oppo-
sition to the company’s age discrimination; on another theory,
   3
     Simply because issues raised in claims that have not themselves been
finally adjudicated are “closely related, factually and legally,” to the issue
resolved in the distinct claim that is final does not mean that all claims are
final, or that the interests of judicial administration are well served by
treating them as if they were. As we have explained, “Rule 54(b) does not
relax the finality required of each decision, as an individual claim, to ren-
der it appealable. It simply allows a judgment to be entered if it has the
requisite degree of finality as to an individual claim in a multiclaim action.
The partial adjudication of a single claim is not appealable despite a rule
54(b) certification.” Arizona State Carpenters Pension Trust Fund v. Mil-
ler, 938 F.2d 1038, 1039-40 (9th Cir. 1991) (internal quotation marks and
citations omitted).
12258                  WOOD v. GCC BEND, LLC
they might show that she was demoted for the same reasons.
Either way, her legal right to relief stems largely from the
same set of facts and would give rise to successive appeals
that would turn largely on identical, and interrelated, facts.
This impacts the sound administration of justice.4

   [6] Another way of looking at the same thing is that certifi-
cation in this case effectively severs trial on different theories
of adverse treatment arising out of the same factual relation-
ship. There is little doubt that severance in a straightforward
case such as this would never occur as it would strain, rather
than serve, the interests of sound judicial administration. This
is yet another indicator that the issues and claims at stake are
not truly separable, and should not be separated artificially,
for purposes of Rule 54(b).

   We do not mean to suggest that claims with overlapping
facts are foreclosed from being separate for purposes of Rule
54(b). Certainly they are not. Both the Supreme Court and our
court have upheld certification on one or more claims despite
the presence of facts that overlap remaining claims when, for
example, counterclaims are involved that arise out of the same
transaction or occurrence as the certified claim, or the case is
   4
     To posit an extreme possibility, suppose a plaintiff avers that she was
not promoted, that she was demoted, that she was transferred, that she was
excluded from the loop, and that she was constructively discharged on
account of her age in the course of the same factual relationship with her
employer and co-employees. Each of these theories could be challenged
and adjudicated at different pretrial stages. Suppose, for instance, the
defendant moved for, and was granted in part, a motion for judgment on
the pleadings, a motion to dismiss, a motion for summary judgment, and
that the court eliminated or simplified issues at the pretrial conference. In
these circumstances it is easy to see why certification, and piecemeal
appellate jurisdiction to review each of these hypothetical rulings seriatim,
would be administratively burdensome and indeed, would make no sense
at all. Of course, Wood’s case presents a much simpler and less absurd sit-
uation. But the point is no less well taken, that “sound judicial administra-
tion does not require that Rule 54(b) requests be granted routinely.”
Curtiss-Wright, 446 U.S. at 10.
                       WOOD v. GCC BEND, LLC                         12259
complex and there is an important or controlling legal issue
that cuts across (and cuts out or at least curtails) a number of
claims.5 However, the circumstances in this case are not simi-
lar to those in which certification has been approved even
though the remaining claims entail proof of the same facts
involved in the claims that are dismissed. This is neither a
   5
     Compare, e.g., Cold Metal Process Co. v. United Eng’g & Foundry
Co., 351 U.S. 445, 451-52 (1956) (holding that Rule 54(b) allows entry
of final judgment even if an uncertified counterclaim arises out of the
same transaction or occurrence); Curtiss-Wright, 446 U.S. at 9 (reiterating
that counterclaims present no problem for a Rule 54(b) certification); Tex-
aco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (1991) (calling Morrison-
Knudsen Co. v. Archer, 655 F.2d 962 (9th Cir. 1981), “outdated and
overly restrictive” and upholding certification even though the certified
claims and remaining counterclaims required proof of the same facts
where the district court’s rulings separated the legal from the factual ques-
tions and certain theories of recovery were eliminated); Continental Air-
lines, 819 F.2d at 1525 (approving in a complex case certification of
partial summary judgments that narrowed the issues, shortened any subse-
quent trial by months, and efficiently separated the legal from the factual
questions where the matters disposed of were sufficiently severable factu-
ally and legally from remaining matters and completely extinguished the
liability of one class of defendant); Sheehan v. Atlanta Int’l Ins. Co., 812
F.2d 465, 468 (9th Cir. 1987) (upholding certification of judgment on all
claims but counterclaim, indicating that the Rule 54(b) claims do not have
to be separate from and independent of the remaining claims), with Miller,
938 F.2d at 1040 (holding that punitive damage count and compensatory
damage counts are “inextricably intertwined” as the basic theories of
recovery and the core set of operative facts on both would be the same);
Gregorian, 871 F.2d at 1520 (upholding certification because the district
court could properly conclude that the factual and legal issues involved in
a claim for intentional infliction of emotional distress were substantially
different from those raised in a libel claim); McIntyre, 789 F.2d at 1410
(upholding certification where uncertified counterclaim “would require
proof of different facts”); Morrison-Knudsen, 655 F.2d at 965 (holding
that it was not proper to direct entry of judgment when counterclaim
reserved for trial and counterclaims upon which summary judgment was
granted were logically related from a factual and legal standpoint); Has-
brouck v. Sheet Metal Workers Local 232, 586 F.2d 691, 694 (1978) (not-
ing that state law claims, to the extent they rely on the same set of facts
common to a federal claim, do not constitute a separate “claim” for pur-
poses of Rule 54(b)).
12260                  WOOD v. GCC BEND, LLC
complex case nor one where the only remaining claim is a
counterclaim; the factual issues overlap entirely — not just
substantially; and the only legal right asserted is the right not
to be discriminated against on account of age. In these cir-
cumstances, the guiding principle is that “[a] similarity of
legal or factual issues will weigh heavily against entry of
judgment under [Rule 54(b)] . . . .” Morrison-Knudsen, 655
F.2d at 965.

   [7] The greater the overlap the greater the chance that this
court will have to revisit the same facts — spun only slightly
differently — in a successive appeal. The caseload of this
court is already huge. More than fifteen thousand appeals
were filed in the last year. We cannot afford the luxury of
reviewing the same set of facts in a routine case more than
once without a seriously important reason.

   [8] No such reason appears in the record of this case.
Unlike the plaintiff in Curtiss-Wright, for example, Wood
does not stand to gain or lose a significant amount of money
unless the appeal is heard now rather than at the end of trial.
Trial would be neither lengthy nor complex; it is a single
plaintiff, single defendant case involving a discrete employ-
ment relationship that played out in a relatively short time
among relatively few actors.6
   6
     According to the district court, Wood asserted that constructive dis-
charge, rather than demotion, was the “primary focus” of each of her
claims and that appellate resolution of the constructive discharge issue
could facilitate settlement because of the disparate damages available for
the resolved versus the unresolved claims. Although settlement prospects
that turn on immediate appeal would be a finding to which we would
defer, the district court did not actually say so in this case, and the parties
do not seem to think so. As the Supreme Court suggested in Curtiss-
Wright, in a proper case settlement prospects might outweigh piecemeal
appeal concerns; however, in this case, the record does not indicate that
there is any serious possibility of settlement that turns on which theory
survives. To the contrary, it appears that the parties simply have quite dif-
ferent takes on the value of Wood’s case.
                       WOOD v. GCC BEND, LLC                          12261
   Further, absent certification, we may never have to decide
whether Wood was constructively discharged as a matter of
law. The district court could change its mind if this case were
to go to trial; district judges may always revisit their prior rul-
ings, and here the evidence on both theories is the same. Even
though it appeared on summary judgment that no triable issue
exists on constructive discharge, the court could reconsider in
light of the evidence adduced at trial if that evidence turned
out to raise an unexpected inference of intolerable working
conditions. Or the issue could be mooted. Or the case might
settle.

   [9] Finally, the district court found that there was no reason
for delay but did not explicitly take judicial administrative
interests into account.7 It made no findings (and did not con-
clude) that the interests of sound judicial administration are
served by interlocutory appeal in this particular case.

   Duplication of proceedings and overall delay in final dispo-
sition of the action implicate sound judicial administration.
The first of the Federal Rules of Civil Procedure mandates
construing the rest of the rules “to secure the just, speedy, and
inexpensive determination of every action.” Fed. R. Civ. P. 1.
The reality is that if this case had gone to trial in the ordinary
course, it would long since have been over and done with.
The constructive discharge issues were certified November
20, 2003 and we submitted this appeal on July 13, 2005.
Instead of one appeal that we could now resolve, certification
makes it likely there will be two. Regrettably, each takes time
and money. Absent a seriously important reason, both the
spirit of Rule 1 and the interests of judicial administration
  7
    The court concluded that there was no just reason to delay an appeal
to resolve the constructive discharge issue, but did not base its determina-
tion on the specific equities of Wood’s case. Cf., e.g., Curtiss-Wright, 466
U.S. at 8, 10 (recognizing the winning party’s financial stake in an early
outcome as one of the equities that a district court may factor into its deci-
sion whether to certify a judgment that is otherwise certifiable). Nor has
Wood identified any. Accordingly, we assume that there are none.
12262             WOOD v. GCC BEND, LLC
counsel against certifying claims or related issues in remain-
ing claims that are based on interlocking facts, in a routine
case, that will likely lead to successive appeals.

   [10] As this is a routine case, the facts on all claims and
issues entirely overlap, and successive appeals are essentially
inevitable, we conclude that Wood’s Rule 54(b) request was
improvidently granted. Accordingly, we lack jurisdiction to
hear her appeal. For this reason we cannot reach the merits of
whether the district court properly granted summary judgment
on Wood’s Oregon common law claim and on her claims
under the ADEA and its state law counterpart to the extent
they are based on a constructive discharge theory. Therefore,
we reverse the Rule 54(b) certification, dismiss the appeal,
and remand for further proceedings.

  CERTIFICATION REVERSED; APPEAL DISMISSED;
REMANDED.